EXHIBIT 10.1

LOGO [g39552ex10_1logo.jpg]

December 17, 2009

Farmer Brothers Coffee Company

Mr. Roger Laverty

Chief Executive Officer

20333 S. Normandie Ave.

Torrance, CA 90502

Dear Mr. Laverty:

Tatum, LLC (“Tatum,” “we,” “us” or “our”) is pleased that Farmers Brothers
Coffee Company (“Company,” “you” or “your”) has selected us to provide you with
outsourced interim services. The services (the “Services”) and fees will be more
particularly described on the Schedule attached hereto and will be provided by
the individual resource (the “Tatum Resource”) identified on such Schedule.
Schedules for additional Tatum Resources may be added from time to time upon the
mutual written agreement of the parties.

Engagement. The Tatum Resource will be one of Tatum’s employees or members, and
we will be solely responsible for determining the conditions, terms and payment
of compensation and benefits for the Tatum Resource. You will be solely
responsible for providing the Tatum Resource day-to-day guidance, supervision,
direction, assistance and other information necessary for the successful and
timely completion of the Services. Tatum will have no oversight, control, or
authority over the Tatum Resource with respect to the Services. The Company
acknowledges that it is solely responsible for the sufficiency of the Services
for its purposes. The Company will designate a management-level individual to be
responsible for overseeing the Services, and the Tatum Resource will report
directly to such individual with respect to the provision of the Services.
Unless the Tatum Resource is acting as an executive officer of the Company and
is authorized by the Company to make such decision, the Company will not permit
or require the Tatum Resource to be the ultimate decision making authority for
any material decision relating to your business, including, without limitation,
any proposed merger, acquisition, recapitalization, financial strategy or
restructuring.

Fees and Expenses. You will pay us the fees set forth on the applicable
Schedule. In addition to our standard professional service fees, we will charge
an administrative fee equal to 5% of our professional service fees, which covers
ancillary administrative costs such as technology, communication, and supplies.
In addition, you will reimburse Tatum directly for all travel and out-of-pocket
expenses incurred in connection with this agreement (including any Schedules).

 

1



--------------------------------------------------------------------------------

LOGO [g39552ex10_1logo.jpg]

 

Payment Terms. Payments to Tatum should be made within 3 days of receipt of
invoice by electronic transfer in accordance with the instructions set forth
below or such alternative instructions as provided by us from time to time. Any
amounts not paid when due may be subject to a periodic service charge equal to
the lesser of 1.5% per month and the maximum amount allowed under applicable
law, until such amounts are paid in full, including assessed service charges. In
lieu of terminating this agreement, we may suspend the provision of any Services
if amounts owed are not paid in accordance with the terms of this agreement.

 

Bank Name and Address:    Silicon Valley Bank   

3003 Tasman Drive

Santa Clara, CA 95054

Beneficiary:    Tatum, LLC Beneficiary Account Number:    3300599791 ABA
Transit/Routing Number:    121140399

Please reference Farmer Brothers Coffee Company in the body of the payment.

Effective Date and Termination. This agreement will be effective as of the
earlier of (i) the date Tatum begins providing Services to the Company, and
(ii) the date of the last signature to this agreement as indicated on the
signature page. In the event that a party commits a breach of this agreement
(including any Schedule) and fails to cure the same within 10 days following
delivery by the non-breaching party of written notice specifying the nature of
the breach, the non-breaching party may terminate this agreement or the
applicable Schedule effective upon written notice of such termination. The
termination rights set forth in this Section are in addition to and not in lieu
of the termination rights set forth in each of the Schedules.

Hiring the Tatum Resource Outside of a Tatum Agreement. The parties recognize
and agree that Tatum is responsible for introducing the Tatum Resources to the
Company. Therefore, if, at any time during the time frame in which a Tatum
Resource is providing Services to the Company and for a period of 12-months
thereafter, other than in connection with this agreement or another Tatum
agreement, the Company or any of its subsidiaries or affiliates employs such
Tatum Resource, or engages such Tatum Resource as an independent contractor, the
Company will pay Tatum a placement fee in an amount equal to 50% of Tatum’s
Annualized Fees (as defined below). The amount will be due and payable to Tatum
upon written demand to the Company. “Annualized Fees” means the equivalent of
what Tatum would receive under this agreement for such Tatum Resource on a
full-time annual basis plus the maximum amount of any bonus for which Tatum was
eligible with respect to the then-current bonus year for the Tatum Resource.

Warranties and Disclaimers. We disclaim all representations and warranties,
whether express, implied or statutory, including, but not limited to any
warranties of quality, performance, merchantability, or fitness of use or
purpose. Without limiting the foregoing, we make no representation or warranty
with respect to the Tatum Resource or the Services provided hereunder, and we
will not be responsible for any action taken by you in following or declining to
follow any of the Tatum Resource’s advice or recommendations. The Services
provided by Tatum and the Tatum Resource hereunder are for the sole benefit of
the Company and not any unnamed third parties. The Services will not constitute
an audit, review, opinion, or compilation, or any other type of financial
statement reporting or attestation engagement that is subject to the rules of
the AICPA or other similar state or national professional bodies or laws and
will not result in an opinion or any form of assurance on internal controls.

Limitation of Liability; Indemnity.

(a) Tatum’s liability in any and all categories and for any and all causes
arising under this agreement, whether based in contract, tort, negligence,
strict liability or otherwise, will, in the aggregate, not exceed the actual
fees paid by you to us over the previous two months’ of the agreement with
respect

 

2



--------------------------------------------------------------------------------

LOGO [g39552ex10_1logo.jpg]

 

to the Tatum Resource from whom the liability arises. In no event will we be
liable for incidental, consequential, punitive, indirect or special damages,
including, without limitation, interruption or loss of business, profit or
goodwill. As a condition for recovery of any liability, you must assert any
claim against us within three months after discovery or 60 days after the
termination or expiration of the applicable Schedule under which the liability
arises, whichever is earlier.

(b) You agree to indemnify us and the Tatum Resource to the full extent
permitted by law for any losses, costs, damages, and expenses (including
reasonable attorneys’ fees), as they are incurred, in connection with any cause
of action, suit, or other proceeding arising in connection with the Tatum
Resource’s services to you.

Insurance.

If the Tatum Resource is serving as an officer or executive of the Company, the
Company will provide Tatum or the Tatum Resource with written evidence that the
Company maintains directors’ and officers’ insurance covering the Tatum Resource
in an amount reasonably acceptable to the Tatum at no additional cost to the
Tatum Resource, and the Company will maintain such insurance at all times while
this agreement remains in effect. Furthermore, the Company will maintain such
insurance coverage with respect to occurrences arising during the term of this
agreement for at least five years following the termination or expiration of the
applicable Schedule or will purchase a directors’ and officers’ extended
reporting period or “tail” policy to cover the Tatum Resource for such five year
time period.

Governing Law, Arbitration and Witness Fees.

(a) This agreement will be governed by and construed in accordance with the laws
of the State of Georgia, without regard to conflicts of laws provisions.

(b) If the parties are unable to resolve any dispute arising out of or in
connection with this agreement, the parties agree and stipulate that any such
disputes will be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration will be conducted in the Atlanta, Georgia office of the AAA by a
single arbitrator selected by the parties according to the rules of the AAA, and
the decision of the arbitrator will be final and binding on both parties. In the
event that the parties fail to agree on the selection of the arbitrator within
30 days after either party’s request for arbitration under this Section, the
arbitrator will be chosen by the AAA. The arbitrator may in his or her
discretion order documentary discovery but will not allow depositions without a
showing of compelling need. The arbitrator will render his or her decision
within 90 days after the call for arbitration. Judgment on the award of the
arbitrator may be entered in and enforced by any court of competent
jurisdiction. The arbitrator will have no authority to award damages in excess
or in contravention of this agreement and may not amend or disregard any
provision of this agreement, including this section. Notwithstanding the
foregoing, either party may seek appropriate injunctive relief from any court of
competent jurisdiction, and Tatum may pursue payment of any unpaid amounts due
under this agreement through any court of competent jurisdiction.

(c) In the event any member or employee of Tatum (including, without limitation,
any Tatum Resource) is requested or authorized by you or is required by
government regulation, subpoena, or other legal process to produce documents or
appear as witnesses in connection with any action, suit or other proceeding
initiated by a third party against you or by you against a third party, you
will, so long as Tatum is not a party to the proceeding in which the information
is sought, reimburse Tatum for its member’s or employee’s professional time
(based on customary rates) and expenses, as well as the fees and expenses of its
counsel, incurred in responding to such requests. This provision is in addition
to and not in lieu of any indemnification obligations the Company may have under
this agreement.

 

3



--------------------------------------------------------------------------------

LOGO [g39552ex10_1logo.jpg]

 

Miscellaneous.

(a) This agreement together with all Schedules constitutes the entire agreement
between the parties with regard to the subject matter hereof and supersedes any
and all agreements, whether oral or written, between the parties with respect to
its subject matter. No amendment or modification to this agreement will be valid
unless in writing and signed by both parties.

(b) If any portion of this agreement is found to be invalid or unenforceable,
such provision will be deemed severable from the remainder of this agreement and
will not cause the invalidity or unenforceability of the remainder of this
agreement, except to the extent that the severed provision deprives either party
of a substantial portion of its bargain.

(c) Neither party will be deemed to have waived any rights or remedies accruing
under this agreement unless such waiver is in writing and signed by the party
electing to waive the right or remedy. The waiver by any party of a breach or
violation of any provision of this agreement will not operate or be construed as
a waiver of any subsequent breach of such provision or any other provision of
this agreement.

(d) Neither party will be liable for any delay or failure to perform under this
agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.

(e) You may not assign your rights or obligations under this agreement without
the express written consent of Tatum. Nothing in this agreement will confer any
rights upon any person or entity other than the parties hereto and their
respective successors and permitted assigns and the Tatum Resources.

(f) The expiration or termination of this agreement or any Schedule will not
destroy or diminish the binding force and effect of any of the provisions of
this agreement or any Schedule that expressly, or by reasonable implication,
come into or continue in effect on or after such expiration or termination,
including, without limitation, provisions relating to payment of fees and
expenses (including witness fees and expenses and liquidated damage fees),
governing law, arbitration, limitation of liability and indemnity.

(g) You agree to reimburse Tatum for all costs and expenses incurred by Tatum in
enforcing collection of any monies due under this agreement, including, without
limitation, reasonable attorneys’ fees, court costs and arbitration fees.

(h) You agree to allow us to use the Company’s logo and name on Tatum’s website
and other marketing materials for the sole purpose of identifying the Company as
a client of Tatum. Tatum will not use the Company’s logo or name in any press
release or general circulation advertisement without the Company’s prior written
consent.

 

4



--------------------------------------------------------------------------------

LOGO [g39552ex10_1logo.jpg]

 

We appreciate the opportunity to serve you and believe this agreement accurately
reflects our mutual understanding of the terms upon which the Services will be
provided. We would be pleased to discuss this agreement with you at your
convenience. If the foregoing is in accordance with your understanding, please
sign a copy of this agreement and return it to my attention.

 

Sincerely, Tatum, LLC

/s/ Arthur Cohen

Arthur Cohen Area Managing Partner – Southern California

 

Accepted and agreed:

 

Farmer Brothers Coffee Company By:  

/s/ Roger M. Laverty

Name:  

Roger M. Laverty

Title:  

CEO

Date:  

12/18/09

 

5



--------------------------------------------------------------------------------

LOGO [g39552ex10_1logo.jpg]

 

Schedule to Interim Services Agreement

This Schedule is entered into in connection with that certain Interim Services
Agreement, dated December 17, 2009 (the “Agreement”), by and between Tatum, LLC
(“Tatum,” “we,” “us” or “our”) and Farmer Brothers Coffee Company (“Company,”
“you” or “your”) and will be governed by the terms and conditions of the
Agreement.

Tatum Resource Name: Peter Knepper

 

Service Description or Position:    Financial Consultant    [Amended February 8,
2010 to position of Chief Financial Officer (Interim)]

Company Supervisor: Chief Executive Officer

Start Date: Friday December 18, 2009

Minimum Term: 2 months

Termination:

(a) After the expiration of any minimum term set forth above, either party may
terminate this Schedule by providing the other party a minimum of 15 days’
advance written notice and such termination will be effective as of the date
specified in such notice, provided that such date is no earlier than 15 days
after the date of delivery of the notice. Tatum will continue to provide, and
the Company will continue to pay for, the Services until the termination
effective date.

(b) Tatum may terminate this Schedule immediately upon written notice to the
Company if: (i) the Company is engaged in or asks Tatum or any Tatum Resource to
engage in or ignore any illegal or unethical activity; (ii) the Tatum Resource
ceases to be a member or employee of Tatum for any reason; (iii) the Tatum
Resource becomes disabled; or (iv) the Company fails to pay any amounts due to
us under the Agreement when due. For purposes of this Agreement, disability will
be defined by the applicable policy of disability insurance or, in the absence
of such insurance, by Tatum’s management acting in good faith. Notwithstanding
the foregoing, in lieu of terminating this Schedule under (ii) and (iii) above,
upon the mutual agreement of the parties, the Tatum Resource may be replaced by
another Tatum member or employee.

(c) The termination rights set forth in this section are in addition to and not
in lieu of the termination rights set forth in the Agreement.

Fees: You will pay to Tatum a fee of $55,000.00 a month for the Tatum Resource.
The fees will be prorated for the first and final fee period based on the number
of days in such period.

Billings: Tatum will bill for Services in advance of the provision of such
Services as follows:

Upon Execution of Agreement: $28,875.00. On the 15th and last day of each month:
$28,875.00.

 

6



--------------------------------------------------------------------------------

LOGO [g39552ex10_1logo.jpg]

 

Permanent Engagement: You will have the opportunity to make the Tatum Resource a
permanent, full-time member of the Company at any time during the term of this
Schedule by entering into another form of Tatum agreement, the terms of which
will be negotiated at such time.

In the event of a conflict between the terms and conditions of this Schedule and
the Agreement, the terms and conditions of the Agreement will control.

 

Tatum, LLC     Farmer Brothers Coffee Company By:  

/s/ Arthur J. Cohen

    By:  

/s/ Roger M. Laverty

Name:   Arthur J. Cohen     Name:  

Roger M. Laverty

Title:   Area Managing Partner – Southern California     Title:  

CEO

Date:   December 17, 2009     Date:  

12/18/09

 

7